Case: 17-60559      Document: 00514968846         Page: 1    Date Filed: 05/23/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                    No. 17-60559                             May 23, 2019
                                  Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk
ABDULKARIM WARSAME MOHAMED,

                                                 Petitioner

v.

WILLIAM P. BARR, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A208 763 046


Before JONES, HIGGINSON, and OLDHAM, Circuit Judges.
PER CURIAM: *
       Abdulkarim Warsame Mohamed petitions this court to review a decision
by the Board of Immigration Appeals (BIA) concluding that his appeal of an
order of removal was untimely. The decision also explained, in response to a
request by Mohamed for assistance filing a motion to reopen, that such a
motion must be filed with the immigration judge in light of Mohamed’s failure
to timely appeal.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-60559     Document: 00514968846      Page: 2   Date Filed: 05/23/2019


                                  No. 17-60559

      For the first time in his pro se petition to this court, Mohamed offers
several reasons why he missed the 30-day deadline for filing an appeal before
the BIA: because he did not have the transcript and could not appeal without
it, he did not know what an appeal was, no one informed him of the deadline,
he was in shock over the denial of his asylum request, and the Government
waived his right to appeal. We liberally construe these assertions as arguing
that the BIA should have exercised its discretion to consider the untimely
appeal. See, e.g., Le v. Holder, 340 F. App’x 201, 204-07 (5th Cir. 2009).
Additionally, for the first time, Mohamed asserts that changes in the
conditions within his home country of Somalia since 2018 have made it more
dangerous for him to return.
      We do not review an order by the BIA unless “the alien has exhausted
all administrative remedies available to [him] as of right.”              8 U.S.C.
§ 1252(d)(1); see also Roy v. Ashcroft, 389 F.3d 132, 137 (5th Cir. 2004) (“Failure
to exhaust an issue creates a jurisdictional bar as to that issue.”). An alien
fails to exhaust administrative remedies for an issue when that issue “is not
raised in the first instance before the BIA--either on direct appeal or in a
motion to reopen.” Roy, 389 F.3d at 137 (internal quotation marks and citation
omitted).
      Because Mohamed did not exhaust the issues raised in his petition for
review, it is DISMISSED.




                                        2